DETAILED ACTION
1.	This corrected Notice of Allowability is to correct the status of claim 14.  Applicant's amendment filed on June 25, 2021 has been entered.  Claims 1-15 are pending. Claim 14 is cancelled by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s Specification and Applicant’s arguments filed June 25, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-13 and 15 are allowed for the reasons argued by Applicants on pages 10-12 of Remarks, filed June 25, 2021 and Terminal Disclaimer, filed August 3, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Shaik; Cheman (US 8831214 B2) discloses a public key cryptographic system and method is provided for a password or any other predefined personal secret information that defeats key factoring and spoofing attacks. The method adopts a new technique of encrypting a password or any predefined secret information by a numeric function of itself, replacing the fixed public key of the conventional RSA encryption. The whole process involving key generation, encryption, decryption and password handling is discussed in detail. Mathematical and cryptanalytical proofs of defeating factoring and spoofing attacks are furnished.
The prior art of record Kocher; Paul C. et al. (US 6381699 B2) discloses the present invention provides a method and apparatus for securing cryptographic devices against attacks involving external monitoring and analysis. A "self-healing" property is introduced, enabling security to be continually re-established following partial compromises. In addition to producing useful cryptographic results, a typical leak-resistant cryptographic operation modifies or updates secret key material in a manner 
The prior art of record Hwang; Jing-Jang (US 20070081667 A1) discloses a method for authenticating a user to a computer system is disclosed, comprising using a first input and a second input in producing a digital signature in response to a challenge. The digital signature is valid when the first input matches a personalized secret and the second input matches a trio comprising a public modulus, a public exponent, and a private-key-dependent exponent. Selection of the personalized secret is discretionary and changeable. A crypto-key generation process uses the personalized secret and two primes as input to produce the trio. The public modulus and public exponent of the trio form a public key used in digital signature validation. Also disclosed is a business method that replaces the conventional public-key certificate with an agreement on the user's public key.
The prior art of record Zheng; Heyun et al. (US 9501429 B2) discloses a media processing device includes a key store memory to store a plurality of cryptographic keys and a rule set memory to store a plurality of rules for the plurality of cryptographic keys. The media processing device further includes an integrity module to determine a first cyclical redundancy check (CRC) value from the plurality of rules stored in the rule set memory and compare the first CRC with a second CRC value associated with the plurality of rules. The media processing device further includes an arbitration module to prevent further access to the plurality of rules in the rule set memory responsive to the integrity verification module signaling a mismatch between the first CRC and the second CRC.
The prior art of record Kocher; Paul C. (US 6539092 B1) discloses Methods and apparatuses for increasing the leak-resistance of cryptographic systems using an indexed key update technique are disclosed. In one embodiment, a cryptographic client device maintains a secret key value as part of its state. The client can update its secret value at any time, for example before each transaction, using an update process that 
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Shaik; Cheman (US 8831214 B2), Kocher; Paul C. et al. (US 6381699 B2), Hwang; Jing-Jang (US 20070081667 A1), Zheng; Heyun et al. (US 9501429 B2), and Kocher; Paul C. (US 6539092 B1), do not disclose these specific limitations of receiving from the client device a client part of said RSA signature (HS1) of said message to be signed (M) generated by the client device (A), after incrementing its client value (pvA) by a first predetermined step (E), from the client device private exponent component (dA), and from an updated client dynamic offset (hA’), said updated client dynamic offset (hA’) being function of said client dynamic offset (hA) and of a client shift value (cA), said client shift value (cA) being function of said client value (pvA), setting said failure counter to a first default value, incrementing said server value (pvB) by a second predetermined step (E’), generating a server part of said RSA signature (HS2) of said message to be signed (M), from the server device private exponent component (dB), and from an updated server dynamic offset (hB’), said updated server dynamic offset (hB’) being function of said server dynamic offset (hB) and of a server shift value (cB), said server shift value (cB) being function of said server value (pvB), generating said RSA signature by combining said client part of said RSA signature (HS1) and said server part of said RSA signature (HS2), checking if the generation of the RSA signature was a failure or a success and when it was a failure, incrementing said failure counter, when the generation of the RSA signature was a failure, iteratively repeating above steps c\ to fi, until said RSA signature of said message to be signed M is successfully generated or said failure counter reaches a first predetermined threshold thereby preventing cloning attacks based on repetition of RSA signature generation steps (emphasis added), as set forth in claim 1, similar to claims 13 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        August 25, 2021